This case is controlled in principle by the decision in Napier v. Peoples Stores Co., ante, p. 414,120 A. 295, overruling, in part, Wells v. HartfordManilla Co., 76 Conn. 27, 55 A. 599. In the PeoplesStores Co. case and in this case, the decisive question is whether the intervention of a receivership constitutes such a breach of the executory open contracts of the defendant in the receivership proceedings as to entitle the other party to prove a claim for damages. We have held that it does, and it follows that the claim in question is allowable and entitled to payment on a parity with other claims of general creditors. The preference in payment which the Hartford Manilla Co. case awards to claims arising out of executory contracts, breached by anticipation before the receivership, as compared with claims arising out of executory contracts terminated by the receivership without any antecedent anticipatory breach, depends wholly on the validity of the ruling made in that case that the termination of executory contracts by a receivership, followed by presentation of a claim for damages, does not constitute an anticipatory breach of such contracts. When that ruling is reversed, no ground remains for making any distinction between the two classes of claims.
   There is error, the judgment is set aside, and the cause remanded with direction to allow the claim.
In this opinion the other judges concurred.